DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/28/2021 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 7/28/2021.  Claims 3 and 15-18 are cancelled. Claims 1, 7-8, 10 and 13 are currently amended. Claims 1-2 and 4-14 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-2 and 4-14 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements 
	In regards to (1), claims 1-2 and 4-14 are to a statutory category. For example, independent claim 1, and similarly independent claims 8, 10 and 13, are directed, in part, to a methods and systems (i.e., statutory categories including a process, machine, manufacture or composition of matter) for determining healthcare relationships and for providing a healthcare request report by

CLAIM 1
ingesting patient data in real-time, over the Internet, by a healthcare insight computing device, the healthcare insight computing device being addressable via the Internet, the patient data comprising medical information related to a patient;

ingesting referential data, over the Internet, by the healthcare insight computing device, the referential data comprising data referentially related to the patient; 

applying, at a data refinery engine, at least one normalization algorithm on the patient data to create at least one correlation relationship;

forming a master patient data record, at a data enrichment engine, the master patient data record comprising the patient data correlated with the referential data, and based at least in part on the at least one correlation relationship; and

transmitting, by the healthcare insight computing device, the master patient data record to a raw data cluster; and

in response to receiving a request to generate a report associated with the patient data, generating, by the healthcare insight computing device, a visual representation of the requested report as a function of the master patient data record that comprises the patient data correlated with the referential data,

wherein the referential data includes financial data, drug schedules, industry reference data, and geographic data.

CLAIM 8
retrieving, by a data cluster engine, a master patient data record from a raw data cluster, the raw data cluster over a raw data cluster interface, the master patient data record 

de-identifying, by a healthcare insight computing device, the master patient data record;

aggregating, by the healthcare insight computing device, the de-identified patient data as a function of the requested report; and

presenting, by the healthcare insight computing device, a visual representation of the de-identified patient data as a function of the requested report and aggregated, de-identified master patient data record;

wherein the referential data includes financial data, drug schedules, industry reference data, and geographic data


CLAIM 10
a healthcare insight computing device addressable via the Internet, and configured to ingest patient data in real time, over the Internet, the patient data comprising medical information related to a patient;

the healthcare insight computing device further configured to ingest referential data, over the Internet, the referential data comprising data referentially related to the patient;

a data refinery engine configured to apply at least one normalization algorithm on the patient data to create at least one correlation relationship;

a data enrichment engine configured to form a master patient data record, the data enrichment engine further configured to correlate the patient data with the referential data, and based at least in part on the at least one correlation relationship; and

wherein the healthcare insight computing device is further configured to transmit the master patient data record to a raw data cluster and to generate a visual representation of the requested report as a function of the master patient data record that comprises the patient data correlated with the referential data,

wherein the referential data includes financial data, drug schedules, industry reference data, and geographic data.

CLAIM 13
a data cluster engine configured to retrieve a master patient data record from a raw data cluster, over a raw data cluster interface, the master patient data record comprising 

a healthcare insight computing device, configured to de-identify the master patient data record;

the healthcare insight computing device further configured to aggregate the de-identified patient data as a function of the requested report, and present a visual representation of the de-identified patient data as a function of the requested report and aggregated, de-identified master patient data record,

wherein the referential data includes financial data, drug schedules, industry reference data, and geographic data.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-2 and 4-14 recite an abstract idea.  More specifically, independent claims 1, 8, 10 and 13 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1 recites “in response to receiving a request to generate a report associated with the patient data, generating, by the healthcare insight computing device, a visual representation of the requested report as a function of the master patient data record that comprises the patient data correlated with the referential data,” claim 8 recites “presenting, by the healthcare insight computing device, a visual representation of the de-identified patient data as a function of the requested report and aggregated, de-identified master patient data record,” claim 10 recites “generate a visual representation of the requested report as a function of the master patient data record that comprises the patient data correlated with the referential data,” claim 13 recites “aggregate the de-identified patient data as a function of the requested report, and present a visual representation of the de-identified patient data as a function of the requested report and aggregated, de-identified master patient data record” which can 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that MPEP § 2106). Moreover, paragraph [0026] of applicant's specification (US 2018/0240536) recites that the system/method is implemented using computing devices that may include, but are not limited to, a desktop computer, a mobile computing device, or any other type of "smart" or otherwise Internet-connected device; and may be embodied as any type of portable computing device that uses mobile-specific hardware and software components for operating, executing, and providing services and applications on a mobile architecture, such as smartphones, wearables (e.g., smartwatches, smart glasses, etc.), tablets, laptops, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing device does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Response to Arguments
5.	Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/28/2021.

5.1.	Applicant argues, on pages 8-9 of the response, that the pending claims recite additional elements that integrate the abstract idea into a practical application because the pending claims are similar to the patent-eligible claims in Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) by reciting specific improvements over prior art systems (e.g., by forming a “master patient data record from not only “patient data, but also from “referential data”), presentation of visual representation of de-identified data, and applying at least one normalization algorithm on the data.
	In response, it is respectively reiterated that the patent-eligible claims in Example 42 of the 2019 PEG are directed to a “Method for Transmission of Notifications When Medical Records Are Updated” and the background details a technological problem (i.e., records from remote disparate systems cannot be timely shared or consolidated due to various format inconsistencies attributed to these disparate systems). To solve this technological problem, Example 42 recites limitations that collect, convert and consolidate information into a standard format with subsequent real-time notifications when this occurs. Thus, while Example 42 recites an abstract idea, the abstract idea is integrated into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, it is submitted that applicant’s pending claims are not directed to a technological improvement per se. Rather, it is reiterated that the focus of applicant’s claims 
In short, it is respectfully reiterated that applicant’s pending claims are not patent-eligible, as set forth above and in previous office actions.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686